DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 13,14,17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 recites “an air inlet conduit through which input air from a source exterior to the living space enters the air treatment apparatus and, after being treated by the air treatment apparatus , enters the living space…”.  Examiner notes from figure 9 that a flexible tube(404) is connected from an exterior source to a fresh air input port(210; shown in figure 5), and the fresh air within the fresh air input port(210) in figure 5 forms a supplemental air source to mix with air that has passed from a bleed air stream(204) and subsequently through the oxygen concentrator.  Therefore examiner respectfully submits that any air flow from a source exterior to the living space does not go through air treatment via an air treatment apparatus, as claimed.  Therefore amended claim 13 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Examiner also notes lines 6-7 recites” , an oxygen concentrator and an air moving member”,  however examiner is unsure if the claimed oxygen concentrator and air moving member are a subset of the claimed air treatment apparatus, or if the claimed oxygen concentrator and air moving member are separate structures from the claimed air treatment apparatus.  Claims 14,17, and 18 depend on claim 13 and hence are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13,14,17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 line 5 recites “through which exhaust air from the living space”.  There is a lack of antecedent basis for “which exhaust air” in previous claim limitations.  Examiner notes from figure 5 that numerical designation 112 is an air inlet from living space 300, however the living space in line 1 is not designated as including “exhaust air”.   Examiner notes para 0066 states “Air that enters the fan coil 100 through air inlet 112 and is exhausted to an external source is referred to as exhaust air”.  Examiner believes that the claimed “exhaust air” is equivalent to the bleed air stream 204 in figure 5, however such a bleed air stream is not claimed.  Examiner furthermore notes that not 100% of the bleed air stream 204 is treated by the oxygen concentrator, therefore the statement “through which exhaust air from the living space, after being treated by the air treatment apparatus” is inaccurate.  Claims 14,17, and 18 depend on claim 13 and hence are also rejected.
	Claim 13 lines 11-12 recites “the nitrogen that was removed from the exhaust air”.  Examiner notes from figure 6 that the nitrogen is removed by the oxygen concentrator, and subsequently the regenerated nitrogen from the oxygen concentrator is exhausted through the air outlet conduit, therefore examiner requests rewording claim 13 to indicate that nitrogen that was removed by the oxygen concentrator is exhausted through the air outlet conduit.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13,14, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meirav et al(11110387) taken together with Meirav(8157892).
Meirav et al teaches an air treatment apparatus in figure 1B for an enclosed living space(structure in figure 2A shown in an enclosed living space) comprising an air flow path extending from an air inlet(120) to an air outlet(130) and an air moving member(fan 110) provided in the air flow path.  Meirav et al is silent as to an oxygen concentrator, wherein the oxygen concentrator is operable in an oxygen enrichment mode in which nitrogen is removed from the air entering the air inlet and oxygen enriched air is exhausted from the air outlet and the oxygen concentrator is also operable in a regeneration mode wherein the nitrogen that was removed from air entering the air inlet is exhausted to a location exterior of to the living space.  Meirav(8157892) teaches in figure 4 an HVAC closed circuit system including a return air conduit from an occupied space, a scrubber(404), an air handling unit upstream from a supply air line(104), and an oxygen concentrator(406) operable in an oxygen enrichment mode to transfer oxygen to an inflow upstream of the air handling unit. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide an oxygen concentrator within the air treatment apparatus and in fluid communication with the exhaust air of Meirav et al in order to dispose of nitrogen and potentially other by products(column 8 lines 54-64 of Meirav).  
	Meirav et al taken together with Meirav further teaches wherein the apparatus is portable whereby the apparatus is operated in the oxygen enrichment mode when located in the living space and the apparatus is operated in the regeneration mode when located exterior to the living space(  Examiner notes that the limitations “for an enclosed living space” in claim 13 define structure elements which are not part of the claimed “air treatment apparatus”, and therefore limitations to in the living space or exterior to the living space are not given patentable weight with regards to prior art which includes all of the required claim structural elements of the “air treatment apparatus”.    Meirav et al taken together with Meirav further teaches a filter(sorbent bank 150) positioned upstream of the oxygen concentrator.  Meirav et al taken together with Meirav further teaches a wall mount or a window mount.  

Allowable Subject Matter
Claims 1-9,11, and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites “an HVAC system comprising: a) a fan coil having an exhaust air outlet port through which exhaust air exits the fan coil and an air inlet port through which input air enters the fan coil; and, b)an oxygen concentrator operable in an oxygen enrichment mode to transfer oxygen from the exhaust air and deliver the oxygen to the input air wherein the oxygen concentrator receives a bleed stream of the exhaust air”. Meirav(11110387) taken together with Meirav(8157892) does not teach or suggest a bleed stream of exhaust air wherein the oxygen concentrator receives a bleed stream of the exhaust air.   Meirav(8157892) teaches providing oxygen separated by an oxygen concentrator from an external air source  and subsequently providing the separated oxygen to an air handling unit, but does not teach or suggest a bleed stream of exhaust air from the fan coil wherein the oxygen concentrator receives a bleed stream of the exhaust air.  Claims 2-9, 11, and 12 depend on claim 1 and hence are also allowed.  
Response to Arguments
Applicant's arguments filed 4-18-2022 have been fully considered but they are not persuasive.
With regards to amended claim 13, applicant argues room air is treated to obtain the oxygen that is used to produce the oxygen enriched air, and applicant argues that Meirav does not suggest using room air, that is to be exhausted , as the source of oxygen.
Examiner respectfully submits, as noted with the current 112 first paragraph and second paragraph rejections, there are limitations which fail to comply with the written description requirement and also which are indefinite, therefore in analysis of amended claim 13 with respect to prior art, the amended limitations are not given patentable weight and originally filed claim 13 is used for prior art analysis .  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
May 2, 2022